Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 28 October, with respect to the rejection of claims 1, 3-11, 14-15, 20, 24-41, 43-44, 50-56 have been fully considered and are persuasive. Specifically, Applicant convincingly argues that Sperry is not analogous or reasonably pertinent to the relevant art. Sperry is directed at a different endeavor of inflating the chambers for packaging and does not draw fluid towards a source.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 45-49, 57-100 directed to inventions non-elected without traverse.  Accordingly, claims 45-49, 57-100 have been cancelled. Claims 1, 3-41, 43-44, 50-56 are ALLOWED.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination a system and method for treating tissue comprising a manifold including non-porous film having a plurality of closed cells containing fluid in combination with passageways fluidly coupling at least two of the closed cells together to form a closed chamber. While Kagan (US 2010/0160877) teaches a manifold and cover of claim 1, Kagan fails to teach an aperture in the film and passageways fluidly coupling at least two of the closed cells together to form a closed chamber. Locke (US 2013/0072850) while teaching the apertures and negative pressure, fails to teach passageways fluidly coupling at least two of the closed cells together to form a closed chamber. Sperry (US 7220476) is directed at a different endeavor and one of ordinary skill in the art would not consider Sperry to be in the same field or relatively pertinent to the claimed invention. Malhi (US 2011/0034906) while teaching cells that are connected to each other, fails to provide a motivation that would be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781